DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a DIV of 16/408,899 05/10/2019 PAT 10842753
16/408,899 is a CON of 15/588,481 05/05/2017 PAT 10292936
15/588,481 is a CON of 15/208,192 07/12/2016 PAT 10285949
15/208,192 is a CON of 13/487,524 06/04/2012 PAT 9422373
13/487,524 has PRO 61/492,705 06/02/2011

	Claims 6-8, 12, 16-21, and 29-35 are pending.

Claim Objections
	Claim 29 is objected to because it does not end with a period.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8, 12, 29-30, 32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,422,373. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘373 patent claims the same multiply modified alginate polymers (claim 4, third and fourth compounds).  More than 15% of the monomers are modified (claim 5). The alginate is crosslinked using Ca2+, Ba2+, or Sr2+ to form a hydrogel (claim 6).  The modified alginate is mixed with an unmodified alginate (claim 9).  A hydrogel comprising the alginate is claimed (claim 14).  A capsule comprises the hydrogel and heterologous cells or islet cells (claims 16 and 30-32).

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,422,373 in view of Sun (Methods in Enzymology, Volume 137, 1988 pp. 575-580).  

Sun teaches that islet cells microencapsulated in alginate can be implanted into diabetic rat and mice to reverse the diabetic state.  See page 575, last full paragraph.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ‘373 compositions for treating diabetes because the ‘373 composition is drawn to islet cells encapsulated in alginates, and the utility of islet cells encapsulated in alginates is treatment of diabetes, as taught by Sun.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-37 of U.S. Patent No. 9,422,373 in view of Mørch (Biomacromolecules 2006, 7, 1471-1480).
The ‘373 patent claims a hydrogel crosslinked by Ba2+, but does not claim that the Ba2+ is BaCl2.
Mørch teaches that crosslinking with Ba2+ is done using BaCl2.  Page 1472, Formation of Microbeads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘373 composition which is crosslinked by BaCl2.  The ‘373 composition is crosslinked by Ba2+, and Mørch teaches that crosslinking with Ba2+ ions is done using BaCl2.



s 6-8, 12, 29-32, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘373 patent claims the same multiply modified alginate polymers (claim 1, second and third compounds).  More than 15% of the monomers are modified (claim 2). The alginate is crosslinked using Ca2+, Ba2+, or Sr2+ to form a hydrogel (claim 13).  The molecular weight is 50,000 to 250,000 Daltons (claim 17).  A capsule comprising a hydrogel comprising the alginate and genetically altered or islet cells is claimed (claims 15-19).  The hydrogel further comprises an unmodified alginate (claim 16).

Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,753 in view of Sun (Methods in Enzymology, Volume 137, 1988 pp. 575-580).  
The ‘753 patent claims as set forth above, but does not claim treating a disease or disorder or diabetes.
Sun teaches that islet cells microencapsulated in alginate can be implanted into diabetic rat and mice to reverse the diabetic state.  See page 575, last full paragraph.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the ‘753 compositions for treating diabetes because the ‘753 composition is drawn to islet cells encapsulated in alginates, and the utility of islet cells encapsulated in alginates is treatment of diabetes, as taught by Sun.

33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,842,753 in view of Mørch (Biomacromolecules 2006, 7, 1471-1480).
The ‘753 patent claims a hydrogel crosslinked by Ba2+, but does not claim that the Ba2+ is BaCl2.
Mørch teaches that crosslinking with Ba2+ is done using BaCl2.  Page 1472, Formation of Microbeads.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to prepare the ‘753 composition which is crosslinked by BaCl2.  The ‘753 composition is crosslinked by Ba2+, and Mørch teaches that crosslinking with Ba2+ ions is done using BaCl2.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623